DETAILED ACTION
This is a response to the Applicants' filing on 7/6/21. In virtue of this filing, claims 1-16 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Gibbs (US Pub. No: 2015/0312987) in view of Hsu et al (US Patent No: 10,334,682).
Regarding claim 1, Gibbs discloses in figures 1, 3, 6-8 that, a lighting system comprising: a first plurality of light emitting diodes (LEDs)(figure 7, 601); a circuit for receiving an AC waveform(AC waveform, paragraph[0044] ) and generating a rectified AC waveform, the circuit comprising: one or more current sinks(current regulator(102) which includes R11,R12 and Q1), bleed circuit(R13) as shown 
Gibbs also discloses in figures 1, 3, 7-8 for dimming circuit.
Gibbs does not disclose AC waveform from a TRIAC dimmer.
Hsu et al disclose in figure 1-2 that, a dimmer switch which includes triac (22, 24). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hsu et al into the LED circuit of Gibbs to provide a waveform of Vdim).
Regarding claim 2, combination Gibbs and Hsu et al disclose wherein the bleeder circuit maintains a load on the TRIAC dimmer when an output voltage from the bridge rectifier drops below a voltage to turn on one or more of the first plurality of LEDs.
Regarding claim 3, Gibbs discloses wherein the load comprises the second plurality of LEDs. Figure 7.
Regarding claim 4, Gibbs discloses wherein the circuit further comprises: one or more capacitors for reducing flicker in one or more of the first plurality of LEDs. Figure 6, capacitor (C10).
Regarding claim 5, combination Gibbs and Hsu et al disclose wherein one or more of the first plurality of LEDs have a color temperature different than one or more of the second plurality of LEDs. Paragraph [0068] for controlling the color of the light if different color light strings are individually controlled and paragraphs [0065-0066].





Regarding claim 7, Gibbs disclose wherein one or more of the first plurality of LEDs and one or more of the second plurality of LEDs are turned on to provide a second color temperature corresponding substantially to a color temperature of the one or more of the first plurality of LEDs. Figure 7.
Regarding claim 8, Gibbs disclose wherein the circuit further comprises: one or more capacitors for reducing flicker in one or more of the second plurality of LEDs. Figure 6, capacitor (C10).
Regarding claim 9, Gibbs discloses wherein the one or more current sinks include an integrated circuit for setting a stable current.
Regarding claim 10, combination Gibbs and Hsu et al disclose wherein the AC waveform has an input voltage between 0 V and 277 V. Paragraph[0029].
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Gibbs (US Pub. No: 2015/0312987).
Regarding claim 11, Gibbs obviously disclose or capable of performing that, in figures 1, 3 and 6-8 that, a circuit for solid state lighting apparatus comprising:  an AC power source;  a first plurality of light emitting diodes (LEDs)(figure 7,601); a bridge rectifier(600) for providing a rectified AC waveform; and at least one capacitor (C10) for reducing flicker in the LEDs.
Regarding claim 12, Gibbs obviously discloses or capable of performing that, in figures 1, 3 and 6-8 that, further comprising: a dimming bleeder (R13); and a second plurality of LEDs connected in series to the dimming bleeder (R13).

Regarding claim 14, Gibbs discloses wherein the first plurality LEDs have a first color and the second plurality of LEDs have a second color that is different from the first color. Paragraph [0068] for controlling the color of the light if different color light strings are individually controlled.
Regarding claim 15, Gibbs obviously disclose or capable of performing that, wherein the first plurality of LEDs are turned off and the second plurality of LEDs are turned on to provide a color temperature substantially similar to the second color temperature. Paragraph [0068] for controlling the color of the light if different color light strings are individually controlled.
Regarding claim 16, Gibbs obviously disclose or capable of performing that, wherein the first plurality of LEDs and the second plurality of LEDs are turned on to provide a color temperature substantially similar to the first color temperature. Paragraph [0068] for controlling the color of the light if different color light strings are individually controlled and paragraphs [0065-0066] for temperature.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844